Title: To Alexander Hamilton from George Washington, 17 September 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon Septr. 17th. 1792.

Your Letters of the 8 and 9. inst: are received. The latter came to me on Saturday morning by Express, from the Post Office in Alexandria. I gave the Proclamation my signature, and forwarded it in the afternoon of the same day, by a special Messenger, to the Secretary of State for his countersign. If no unforeseen delay happens, the return of it may be in time for Friday’s Post, so as to be with you the Tuesday following.
It is much to be regretted that occurrences of a nature so repugnant to order and good Government, should not only afford the occasion, but render such an interference of the Executive indispensably necessary. When these happen, and lenient & temporizing means have been used, and serve only to increase the disorder; longer forbearance would become unjustifiable remissness, and a neglect of that duty which is enjoined on the President. I can have no hesitation therefore, under this view of the case to adopt such legal measures to check the disorderly opposition which is given to the execution of the Laws laying a duty on distilled spirits, as the Constitution has invested the Executive with; and however painful the measure would be, if the Proclamation should fail to produce the effect desired, ulterior arrangements must be made to support the Laws, & to prevent the prostration of Government.
Were it not for the peculiar circumstances of my family, I would return to the Seat of Government immediately; at any rate I hope to do it in the early part of next month, or before the middle thereof.
With esteem & regard   I am &c.
G: Washington
